DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11 and 13-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in 
Claim 1 is amended to recite a step of “selecting an estimated value by selecting one of the ascertained values of the relative speeds of the radar target, based on the identified match of the phase relationships”, and similarly claim 15 requires “the evaluation unit selects an estimated value by selecting one of the ascertained values of the relative speeds of the radar target, based on the identified match of the phase relationships.”  
However, there is nothing apparent in the specification describing that the originally claimed and disclosed selection of “an estimated value of the relative speeds…” is in fact a selection of “an estimated value by selecting one of the ascertained values of the relative speeds…”  Rather, reference to making an estimated value selection is found only at pages 2, lines 17-18, page 3, lines 6-8, and at page 12, lines 14-15. The first two instances are merely in the summary of the original claim language.  The page 12 reference merely assigns this step to S6 of Figure 3, stating only “Lastly, an estimated value of the relative speed of the radar target is selected in step S6, based on the identified match of the phase relationship.”  There is no apparent description of the selection of an estimated value of the relative speed in fact being a selection of “an estimated value by selecting one of the ascertained values of the relative speeds…” as amended, nor is there any apparent description of how a “selecting” step of “selecting one of the ascertained values of the relative speeds of the radar target, based on the identified match of the phase relationships” is performed. The amendment introduces new matter to claims 9 and 15 and those dependent.

Response to Arguments
Applicant's Remarks filed 9/14/2021 do not indicate support for the amended language and none can be located in the specification.  If Applicant believes the original specification contains implicit support that the selection of an estimated value of the relative speed is in fact a selection of “an estimated value by selecting one of the ascertained values of the relative speeds…”, such support should be explained, including what one of ordinary skill in the art would recognize as a teaching as to how the selection of one of the “ascertained values” is made “based on” the identified match of the phase relationships. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew M Barker whose telephone number is (571)272-3103. The examiner can normally be reached M, W, Th, Fri 8:30 AM-5 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-273-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW M BARKER/           Primary Examiner, Art Unit 3646